




EXHIBIT 10.5

ST. JUDE MEDICAL, INC.

 

Amendment #1

to

2000 Employee Stock Purchase Savings Plan

 

Article II, Section I of the Plan is hereby amended to read in its entirety as
follows:

 

I.   “Base Pay” means regular straight time earnings annualized as of the date
of commencement of a phase, excluding payments, if any, for overtime, incentive
compensation, commissions, incentive payments, premiums, bonuses (including MICP
bonuses) and any other special remuneration; provided, however, that for a
Participant for whom Sales-related Compensation accounted for 35% or more of
total compensation (regular straight time earnings plus Sales-related
Compensation) of the Participant during the Lookback Period, “Base Pay” shall
mean 65% of the sum of regular straight time earnings annualized as of the date
of commencement of a phase, excluding payments, if any, for overtime, incentive
compensation, commissions, incentive payments, premiums, bonuses (including MICP
bonuses) and any other special remuneration, plus Sales-related Compensation.

 

Article II of the Plan is hereby amended to add the following Sections L and M:

 

L.   “Lookback Period” means the twelve-month period ending on the June 30
immediately preceding the commencement of the applicable phase.

 

M.   “Sales-related Compensation” means commissions and sales bonuses (not MICP
bonuses) earned by a Participant during the Lookback Period plus, if the
Participant commences employment with the Company after commencement of the
Lookback Period, guaranteed cash compensation earned by the Participant for the
first twelve months of the Participant’s employment by the Company, to the
extent such guaranteed cash compensation exceeds commissions and sales bonuses
earned by the Participant during the Lookback Period.

 

AMENDMENT ADOPTED BY THE ST. JUDE MEDICAL, INC. BOARD OF DIRECTORS ON AUGUST 3,
2006











--------------------------------------------------------------------------------